Citation Nr: 0906190	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for an 
acquired psychiatric disorder and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
skin condition as a residual of smallpox or treatment for 
smallpox and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
scars as residuals of smallpox and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2007, the Board denied the petitions to reopen final 
disallowed claims for service connection for an acquired 
psychiatric disorder and for residuals of smallpox including 
scars and a skin disorder.  The Veteran appealed to the Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Court granted a Joint Motion for Remand that vacated the 
Board's June 2007 decision and remanded the appeal for 
further development.  That development is complete, and the 
petitions are before the Board for adjudication.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In May 1999, the RO denied service connection for a 
nervous disorder and a skin disorder as not well grounded.  
The Veteran did not express disagreement within one year, and 
the decision became final.  The Veteran did not request 
readjudication within two years of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA). 

2.  Evidence received since the final disallowance of the 
claim for service connection for a nervous disorder is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  In March 2000, the Board denied service connection for 
scar residuals of smallpox as not well grounded.  The Veteran 
did not appeal, and the decision became final.  The Veteran 
did not request readjudication within two years of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 

4.  Evidence received since the final disallowance of the 
claim for service connection for scars as residuals of 
smallpox is new, not cumulative, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 

5.  There is no medical evidence of a current skin disorder 
that is related to service. 

6.  The Veteran's scars on his hands are not related to 
smallpox or treatment for smallpox in service.   


CONCLUSIONS OF LAW

1.  An RO decision of May 1999 that denied service connection 
for a nervous disorder and a skin disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  A Board decision of March 2000 that denied service 
connection for scar residuals of smallpox is final.  
38 U.S.C.A. § 7104 (West 2002);  38 C.F.R. § 20.1100 (2008). 

4.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a skin 
disorder as a residual of smallpox.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for scars as 
residuals of smallpox.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

6.  The criteria for service connection for a skin disorder 
as a residual of smallpox have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 

7.  The criteria for service connection for scars as 
residuals of smallpox have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

The RO provided notice in correspondence in April 2003 that 
discussed the requirements pertaining to service connection 
for a nervous condition and for residuals of smallpox.  The 
notice met the requirements except that the notice did not 
provide information on the reasons for the previous denials 
or the criteria for assignment of a rating or effective date 
should the claims be reopened and service connection awarded.  
An initial unfavorable decision was issued in June 2003.  
After receipt of a notice of disagreement and statements from 
the Veteran, in August 2003, the RO provided an additional 
notice which recharacterized the petitions to reopen the 
final disallowed claims to include a depressive disorder and 
a skin disorder as specific residuals of smallpox.  Again, 
the notice met the requirements except that the notice did 
not provide information on the reasons for the previous 
denials or the criteria for assignment of a rating or 
effective date should the claims be reopened and service 
connection awarded.  The Board concludes that these notice 
and timing errors were harmless given that the Board will 
grant the petitions to reopen the claims.  In the case of the 
claims for service connection for residuals of smallpox, 
including scars and a skin condition, the claims are being 
denied, and hence no rating or effective date will be 
assigned with respect to these disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  The Board notes that the veteran was 
awarded benefits by the Social Security Administration (SSA) 
in approximately 1970.  These records have not been obtained 
but will be requested to adjudicate the Veteran's claim for 
service connection for an acquired psychiatric disorder.  
Regarding the claims for which service connection is being 
denied, the Board concludes that the RO did not err in not 
requesting SSA records as the Veteran has not reported that 
SSA records are relevant to these claims.   

The Veteran was last examined for scars and a skin disorder 
in December 1998.  VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   In this case, 
the Veteran contends that his scars and a skin disorder arose 
as a residual of a smallpox infection in 1953.  The Veteran 
does not contend nor does the record show that he experienced 
a recurrence of the smallpox infection since the last 
examination.  Therefore, as his scars and skin disorder 
symptoms and their etiology were evaluated in October 1998 
and there is no indication of worsening symptoms or 
alternative etiology, the Board concludes that an additional 
examination is not necessary to decide the claims. 

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Veteran served in the U.S. Army including service in 
Korea.  He contends that his acquired psychiatric disorder 
and residuals of smallpox, including scars and a skin 
disorder, first manifested in service.  

Acquired Psychiatric Disorder

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of any psychiatric disorder.  The 
records included detailed, daily clinical notes during 
hospitalization from April 1, 1953 to May 23, 1953 in Korea 
for smallpox and intestinal parasites and summaries of 
hospitalization from May 23, 1953 to July 12, 1953 in Japan 
for continued treatment for intestinal parasites.  

In January 1970, a private physician noted that the Veteran 
had been under treatment for unspecified symptoms at a 
private mental health clinic in Arecibo, Puerto Rico, since 
1967.  In April 1970, a VA physician noted the Veteran's 
reports of unemployment for the previous three years because 
of nervousness and neck pain.  In August 1970, a VA 
psychiatrist noted the Veteran's reports of an unsettled 
childhood, Army service, and a post-service history of 
employment at odd jobs for not longer than six months each.  
On examination, the psychiatrist noted that the Veteran's 
thought content was filled with aggression, violence, 
homicidal ideations, and feelings of rejection.  However, the 
psychiatrist did not comment on a date of onset of the 
symptoms and noted no symptoms related to Army service or 
treatment for smallpox.  He diagnosed severe, chronic, 
schizophrenic reaction, paranoid type, and noted that the 
Veteran was unable to manage his own benefits.  In October 
1970, the RO granted a nonservice-connected pension based on 
total disability for schizophrenia.  In August 1972, another 
VA psychiatrist performed a follow-up examination and noted 
similar symptoms and diagnoses.  Again, the psychiatrist did 
not relate the symptoms to Army service or treatment for 
smallpox.  

In correspondence in May 1971, the Veteran's spouse noted 
that she was receiving Social Security Administration (SSA) 
benefits for her husband for unspecified disabilities.  No 
SSA records are associated with the claims file.   

In August 1990, a VA field evaluator noted that the Veteran 
appeared to be oriented in time and place but was tense and 
confused.  The evaluator noted the Veteran's spouse's report 
that the Veteran had not worked in twenty years and spent 
most of the day at home.  The spouse stated that she managed 
the Veteran's financial affairs and benefits because of his 
forgetfulness and confusion.   

In March 1996, a VA physician did not note a review of the 
claims file or medical records but noted the Veteran's 
reports that he had lived in the United States for 15 years 
prior to returning to Puerto Rico because he felt that he had 
a cardiac disorder because of his nerves.  The Veteran 
reported that upon his return, he was treated at a private 
hospital in Arecibo.  He reported that he currently was not 
undergoing psychiatric treatment but was taking an anti-
anxiety medication at night to aid sleep.  Otherwise, the 
Veteran reported no problems with interpersonal 
relationships.  The physician noted a sad facial expression, 
but the Veteran's responses were relevant and coherent with 
no delusions or hallucinations.  The physician diagnosed 
anxiety, not otherwise specified, with some depression and 
found the Veteran competent to handle his own funds.  

In February 1999, the Veteran submitted a statement 
describing his experiences while under treatment for smallpox 
in Korea and Japan.  He stated that he was in such 
discomfort, disfiguration, and nervousness that he attempted 
to throw himself out a window.  He further stated that he 
sought treatment from VA for his nerves but was sent instead 
to a private hospital in Arecibo.  The RO interpreted the 
statement as a claim for service connection for a nervous 
condition. 

In May 1999, the RO denied service connection as not well 
grounded because there was no medical evidence of a 
psychiatric disorder in service or until the Veteran sought 
treatment in 1970 and was diagnosed with schizophrenia.  
There was no evidence that his psychiatric disorder was 
related to any aspect of service including his treatment for 
smallpox.  The Veteran did not express disagreement within 
one year, and the decision became final in May 2000.  
38 U.S.C.A. § 7105.  

Section 7(b)(A) & (B) of the Veterans Claims Assistance Act 
of 2000 (VCAA) notes that claims that became final between 
July 14, 1999 and November 9, 2000 and that denied service 
connection as not well grounded will be readjudicated on 
request "as if the denial or dismissal had not been made." 
Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.  The 
request for readjudication must be filed by the claimant (or 
a motion made by the Secretary) not later than two years 
after the date of enactment of the VCAA.  The Veteran did not 
request readjudication of the decision within two years of 
the enactment of the VCAA in November 2000.  

The RO received a petition to reopen a claim for service 
connection for a nervous condition in March 2003.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the last final disallowance of service connection for a 
nervous condition, the RO received an October 2000 letter 
from a private internal medicine physician, written 
statements from the Veteran in June 2003 and May 2004, 
testimony from the Veteran and his spouse at a hearing before 
a Decision Review Officer in May 2004, records of VA 
outpatient treatment from April 1999 to August 2000, and 
records of a VA examination in April 2001.   

The private physician in October 2000 noted that he had 
treated the Veteran for the previous few years and had 
observed him to be in a recurrent depressive state with a 
tendency to catatonia.  He did not provide clinical notations 
or records.   In letters in June 2003 and May 2004, the 
Veteran described his discomfort and treatment for smallpox 
in service, noting that he attempted suicide and received 
medication for nervousness during that hospitalization.  He 
also stated that after treatment he returned to Korea in a 
new unit and experienced anxiety while standing guard duty.  
He further stated that after service he had been treated at a 
psychiatric hospital in Arecibo.  He did not provide the 
dates of treatment or diagnoses.  At the hearing, the Veteran 
stated his belief that his nervous disorder in service was 
caused by the smallpox infection.  He stated that after 
service he was treated by a private physician but that 
records of this treatment were destroyed.  The Veteran's 
spouse stated that she had grown up in Puerto Rico in the 
same neighborhood as the Veteran and that he appeared 
disoriented during that time.  After service, she observed 
unusual behavior such as yelling and lying in the road.  They 
married in February 1956.  She described the treatment 
received at the private hospital in Arecibo.  

VA records showed that the Veteran received outpatient 
treatment from June 1999 to October 1999 for depression.  The 
examiners did not comment on the etiology of the disorder.  
In April 2001, a VA examiner noted the Veteran's reports of 
fatigue and poor sleep.  The examiner noted a constricted 
affect and depressed mood but no delusions, hallucinations, 
or suicidal/homicidal ideations.  The examiner diagnosed 
depressive disorder, not otherwise specified.  

In June 2007, the Board denied the petition to reopen the 
claim because the evidence received since May 1999, although 
new, was not material to a relationship between the Veteran's 
current mental disorder and service.  However, the 
physician's letter and the Veteran's written statements had 
not been translated from Spanish.  On appeal in May 2008, the 
Court ordered the decision vacated and remanded the appeal to 
obtain additional language translations and to provide 
reasons and bases for a decision reflecting consideration of 
all the relevant evidence.  

In September 2008, the Veteran submitted an August 2008 
letter from C. Riebeling, Ph.D., a private psychologist with 
a waiver of consideration of the evidence by the RO.  The 
psychologist noted a review of the claims file but did not 
examine the Veteran.  The psychologist summarized the entire 
history, diagnosed schizophrenia, residual type, and stated 
that the Veteran entered the prodromal phase of this disorder 
in service.  

The Board must first address whether the Veteran has 
presented a new claim to VA or whether the claim is one to 
reopen.  In that regard, it is noted that a change in 
diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially 
service- connected condition and whether the new diagnosis is 
a progression of the prior diagnosis, correction of an error 
in diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  As the newly submitted evidence from C. 
Riebeling includes a diagnosis of schizophrenia, the current 
claim arises from the same diagnosis as was of record at the 
time of the RO's prior denial.  Accordingly, new and material 
evidence is required to reopen the claim.    

The Board concludes that the evidence received since May 1999 
is new because it had not been previously considered by VA 
adjudicators.  The lay testimony regarding psychiatric 
symptoms before, during, and after service and the 
psychologist's opinion are material to a possible 
relationship between the Veteran's current disorder and 
service.  Although the material evidence conflicts with other 
evidence of record, the Board must consider this evidence 
credible for the purposes of new and material evidence 
analysis.  The new and material evidence raises a reasonable 
possibility of substantiating the claim.  Therefore, and to 
this extent only, the Board grants the petition to reopen the 
claim, and remands the issue for further development as 
discussed below.  

 Skin Disorder and Scars as Residuals of Smallpox

As previously discussed, service treatment records showed 
that the Veteran was hospitalized from April 1, 1953 to May 
23, 1953, in Korea for smallpox and intestinal parasites and 
from May 23, 1953 to July 12, 1953, in Japan for continued 
treatment for intestinal parasites.  At the end of this 
period of time, an attending physician noted that the Veteran 
was afebrile and asymptomatic with generalized, old smallpox 
lesions and superficial scarring.  In an April 1954 discharge 
examination, a physician noted the history of treatment for 
smallpox, which he termed chickenpox.  He also noted a well-
healed scar on the lateral part of the left hand but did not 
relate the scar to the episode of smallpox.  The physician 
noted no abnormalities of the skin or hands.  

No skin disorders or residual symptoms of smallpox were 
reported by the Veteran or noted by a VA examiner in April 
1970.  In March 1996, a VA physician noted the Veteran's 
reports of dermatitis on his chest and forearm for the 
previous five years.  However, the physician did not observe 
or diagnose any skin disorders.  In February 1998, the RO 
denied service connection for residuals of smallpox because 
there was no evidence of a current disability.  In March 
1998, the Veteran expressed timely disagreement, stating that 
he continued to have signs of the smallpox on his body. 

In October 1998, a private physician noted on a prescription 
form that the Veteran had multiple affected areas on the skin 
of his hands that were sequellae of the chicken pox 
experienced by the Veteran in service.  There is no 
indication that the physician reviewed any medical records of 
the Veteran's treatment in service.  

In a November 1998 RO hearing, the Veteran described his 
treatment for smallpox in service and stated that after 
service he sought treatment from a private physician for 
stains, warts, and itching of his skin.  However, he no 
longer remembered the name of the physician, and he was told 
that all records had been destroyed.  He called attention to 
the October 1998 physician's note. 

In December 1998, a VA physician noted the Veteran's history 
of treatment for smallpox and that he was discharged from the 
hospital with no sequellae of the illness.  He also noted the 
observations and opinion of the private physician in October 
1998.  The physician noted the Veteran had three circular 
scars, two millimeters in diameter, on both index fingers and 
a six centimeter long, four millimeter wide, linear scar on 
the dorsum of his left hand.  The Veteran reported itching, 
wart formation, and blistering on the scar areas, but the 
physician noted that the scars were fading with no adhesion 
or skin breakdown.  The physician noted that the service 
treatment records showed that the smallpox lesions had 
completely healed and that the Veteran had not sought 
treatment for any complaints regarding his hand scars from 
1954 to 1998.  He concluded that there was insufficient 
medical evidence in the file to show a relationship of the 
current scars to the episode of smallpox.  The physician did 
not note reports by the Veteran or a clinical observation of 
other skin disorders.   

In a December 1998 supplemental statement of the case, the RO 
considered the additional evidence received since the initial 
decision, and continued to deny service connection for 
residuals of smallpox, concluding that the weight of medical 
evidence was that the Veteran's current hand scars were not 
residuals of smallpox.  In May 1999, the RO again denied 
service connection for scars and also for a skin disorder as 
specific residuals of smallpox. 

In March 2000, the Board denied service connection for 
residuals of smallpox as not well grounded.  The Board 
concluded that there was no competent evidence showing the 
scars on the hands were residuals of smallpox.  The Veteran 
did not appeal, and the decision is final.  38 U.S.C.A. 
§ 7104. 

Section 7(b)(A) & (B) of the Veterans Claims Assistance Act 
of 2000 (VCAA) notes that claims that became final between 
July 14, 1999 and November 9, 2000 and that denied a claim 
for service connection as not well grounded will be 
readjudicated on request "as if the denial or dismissal had 
not been made." Pub. L. No. 106-475, § 7, 114 Stat. at 2099-
2100.  The request for readjudication must be filed by the 
claimant (or a motion made by the Secretary) not later than 
two years after the date of enactment of the VCAA.  The 
Veteran did not request readjudication within two years of 
the enactment of the VCAA in November 2000.  

The RO received petitions to reopen the claims for service 
connection for residuals of smallpox in March and June 2003.  
The RO characterized the petition in the September 2003 
decision as separate claims for residuals of smallpox and for 
a skin disorder.  The great weight of evidence in the file 
from the Veteran shows that the skin disorder claim also 
arises as a residual of the episode of smallpox.  

Since the last final disallowance of the claims in the May 
1999 rating decision and in the March 2000 Board decision, 
the RO received VA outpatient treatment records from April 
1999 through August 2000, a June 2003 written statement from 
the Veteran, and testimony from the Veteran and his spouse at 
a hearing before the RO in May 2004.   VA records showed that 
the Veteran underwent an excision of a subaceous cyst on his 
right upper back in May 2000.  Medical providers did not 
indicate a cause for the cyst.  The remaining records are 
silent for any symptoms, diagnoses, or treatment for skin 
disorders, scars, or any other residuals of smallpox.  In a 
June 2003 statement, the Veteran described his severe skin 
lesions and treatment for smallpox in service and noted that 
he experienced warts, fungi, and spots on the hands and feet 
since that time.  At a May 2004 RO hearing, the Veteran 
stated that he had not received treatment for any skin 
condition after discharge from the Army. 

A change in specificity of the claim must be carefully 
considered in determining the etiology of a potentially 
service-connected condition and whether the new diagnosis is 
a progression of the prior diagnosis, correction of an error 
in diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  In this case, the claims for scars and a 
skin disorder arise as specific residuals from smallpox or 
treatment for smallpox in service and therefore are based on 
the same factual basis as the time the claims were last 
decided on the merits.  Therefore, new and material evidence 
was required, has been received, and is sufficient to reopen 
the claim.  Id.  

The Board concludes that the evidence received since the last 
final disallowance of claims for service connection for scars 
and a skin disorder is new because it had not been previously 
considered by VA adjudicators.  The Board concludes that the 
lay evidence provided by the Veteran in a written statement 
and at a hearing that he experienced symptoms of a skin 
disorder ever since his treatment for smallpox is material as 
it addresses a continuity of symptoms since service.  The 
evidence is presumed credible for the purposes of new and 
material evidence analysis.  Therefore, as new and material 
evidence has been received, and to this extent only, the 
Board grants the petition to reopen the final disallowed 
claims for service connection for scars and a skin disorder.  
The Board will proceed to evaluate the claims on the merits.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board refers to the evidence discussed above and 
concludes that service connection for scars and a skin 
disorder is not warranted because there is no medical 
evidence of a current skin disorder that is related to 
smallpox in service or any other incident of service and 
because the weight of medical evidence is that the scars on 
the index finger and dorsum of the left hand are not 
residuals of smallpox.  

Service treatment records and the Veteran's statements and 
testimony showed that he experienced a difficult course of 
treatment for smallpox with significant discomfort and 
disfigurement on most of his body at the time.  However, at 
the end of the course of treatment, physicians noted that he 
was asymptomatic with superficial scars.  The Veteran 
returned to duty in Korea and completed honorable service.  
There is no record of treatment for warts, spots, itching 
skin, or other skin symptoms.  An examiner at the time of 
discharge found no skin disorders and noted a well-healed 
scar on the lateral side of the left hand.  

Although the Veteran stated that he experienced a continuity 
of skin symptoms, the Board places less probative weight on 
his statements as there is no record of medical treatment 
until 1998 when a private physician noted that the Veteran 
had multiple affected areas on the skin of his hands that 
were sequellae of chicken pox.  The physician related the 
symptoms to service but did not note a review of the service 
treatment records and provided no rationale for his 
conclusion.  Two months later, a VA examiner noted entries in 
the service treatment records and found no indications of a 
skin disorder and concluded that the hand scars were not 
related to smallpox.  The Board places greater probative 
weight on the observations and conclusions of the VA 
physician because he reviewed the records of smallpox 
treatment, discharge examination, and provided more detailed 
clinical observations and rationale for his conclusion.  The 
Board also notes that the Veteran's episode of smallpox 
affected a great portion of his body at the time, but current 
examinations showed only a few scars on the hands which have 
not been related to smallpox in service or any other incident 
of service.  There are no scars on the remainder of the body 
suggesting that the superficial scarring noted at the end of 
treatment in service had subsequently resolved.   

The weight of the probative evidence demonstrates that the 
Veteran does not have a current skin disorder that is related 
to service and that the current scars on his hands are not 
residuals of smallpox.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

The final disallowed claim for an acquired psychiatric 
disorder is reopened, and to that extent only, the appeal is 
allowed.  

The final disallowed claim for a skin disorder as a residual 
of smallpox is reopened, and to that extent only, the appeal 
is allowed.  

The final disallowed claim for scars as residuals of smallpox 
is reopened, and to that extent only, the appeal is allowed.  

Service connection for a skin disorder is denied. 

Service connection for scars as residuals of smallpox is 
denied.  


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for an acquired psychiatric 
disorder is necessary. 

In a May 1971 letter, the Veteran's spouse indicated that the 
Veteran was receiving SSA benefits.  No SSA adjudicative or 
clinical records are in the file.  Although generally VA is 
not bound by that determination, it is pertinent to the 
claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Because SSA's determination and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claim, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In an August 2008 letter, a private psychologist reviewed the 
claims file and summarized the medical treatment of the 
Veteran's smallpox in service and the records of psychiatric 
treatment after service.  The psychologist also noted the lay 
observations of psychiatric symptoms by the Veteran and his 
spouse.  The Board notes that the Veteran's reports of 
psychiatric symptoms in service conflict with the service 
treatment records that show no such symptoms.  In particular, 
the service treatment records include daily comments by 
military medical personnel during his treatment for smallpox 
in April and May 1953 that show no evidence of depression, 
anxiety, delusions, or suicide attempts.  The Veteran's 
spouse provided observations of the Veteran's pre-service 
behavior as disoriented and at unspecified times after 
service as unusual such as yelling and lying in the road.  
There is no medical evidence of psychiatric treatment prior 
to 1967 and no clinical diagnosis until 1970, many years 
after service.  Nevertheless, the psychologist provided an 
opinion that the Veteran's schizophrenia, diagnosed in 1970, 
was in a prodromal phase in service based on these lay 
observations that are in conflict with the service records or 
are vague descriptions of behavior at unspecified times after 
service.  The psychologist stated that generally a patient in 
the Veteran's age and ethnic group would not likely come 
forward to physicians with psychiatric symptoms associated 
with schizophrenia.  She stated that this explained the 
absence of medical observations and treatment prior to 1967.  
The psychologist diagnosed current residual schizophrenia 
without examining the Veteran.  Furthermore, the psychologist 
stated that the Veteran's psychosis is not "floridly 
present," but in the same sentence stated that residual 
schizophrenia was a reasonable current diagnosis.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration adjudicative and 
supporting clinical records used in the 
award of SSA benefits to the Veteran, 
including benefits awarded prior to 1971.   
Request records of any re-examination and 
re-adjudications that have occurred from 
1971 to the present.  Associate any 
records received with the claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide a diagnosis of any 
mental conditions found and provide an 
opinion whether any disability is at 
least as likely as not (50 percent or 
greater possibility) related to symptoms 
or treatment for smallpox in service or 
any other aspect of service.  The 
examiner should comment on the analysis 
and conclusions provided by the private 
psychologist in August 2008 relevant to a 
current diagnosis and etiology of the 
Veteran's mental disorders.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder.  If the decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


